

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 19, 2007, by and between deltathree, Inc., a Delaware corporation
(together with any successor entity thereto, the “Company”), and Go2Call.Com,
Inc., a Delaware corporation (“Go2Call”), for the benefit of (i) Go2Call and
(ii) the direct and indirect transferees of Go2Call.
 
This Agreement is made pursuant to the Asset Transfer Agreement (the “Asset
Transfer Agreement”), dated as of February 17, 2007, by and between the Company
and Go2Call. In order to induce Go2Call to enter into the Asset Transfer
Agreement, the Company has agreed to provide the registration rights provided
for in this Agreement to Go2Call, the persons listed on the Closing Share
Schedule as defined in section 4.3(b) of the Asset Transfer Agreement, and its
and their respective direct and indirect transferees. The execution of this
Agreement is a condition to the closing of the transactions contemplated by the
Asset Transfer Agreement.
 
The parties hereby agree as follows:
 
1.
Definitions

 
As used in this Agreement, the following terms shall have the following
meanings:
 
Agreement: As defined in the preamble.
 
Affiliate: As to any specified Person, (i) any Person directly or indirectly
owning, controlling or holding, with power to vote, 10% or more of the
outstanding voting securities of such other Person, (ii) any Person, 10% or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with power to vote, by such other Person, (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person, (iv) any executive officer, director, trustee or general
partner of such Person and (v) any legal entity for which such Person acts as an
executive officer, director, trustee or general partner. An indirect
relationship shall include circumstances in which a Person’s spouse, children,
parents, siblings or mother, father, sister- or brother-in-law is or has been
associated with a Person.
 
Asset Transfer Agreement: As defined in the preamble.
 
Business Day: With respect to any act to be performed hereunder, each Monday,
Tuesday, Wednesday, Thursday and Friday that is not a day on which banking
institutions in New York, New York or other applicable places where such act is
to occur are authorized or obligated by applicable law, regulation or executive
order to close.
 
Closing Date: February 19, 2007 or such other date as Go2Call and the Company
may agree.
 
Commission: The Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
Common Stock: The Class A Common Stock, par value $0.001 per share, of the
Company.
 
Company: As defined in the preamble.
 
Company Registration Statement: As defined in Section 2(b) hereof.
 
Controlling Person: As defined in Section 6(a) hereof.
 
End of Suspension Notice: As defined in Section 5(b) hereof.
 
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission pursuant thereto.
 
Holder: Each record owner of any Registrable Shares from time to time, including
Go2Call, the persons listed on the Closing Share Schedule as defined in section
4.3(b) of the Asset Transfer Agreement, and its and their direct and indirect
transferees.
 
Indemnified Party: As defined in Section 6(c) hereof.
 
Indemnifying Party: As defined in Section 6(c) hereof.
 
Issuer Free Writing Prospectus: As defined in Section 2(c) hereof.
 
Liabilities: As defined in Section 6(a) hereof.
 
NASD: The National Association of Securities Dealers, Inc.
 
Person: An individual, partnership, corporation, trust, unincorporated
organization, government or agency or political subdivision thereof, or any
other legal entity.
 
Proceeding: An action, claim, suit or proceeding (including without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or, to the knowledge of the Person subject thereto, threatened.
 
Prospectus: The prospectus included in any Registration Statement, including any
preliminary prospectus at the “time of sale” within the meaning of Rule 159
under the Securities Act, and all other amendments and supplements to any such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference, if any, in such
prospectus.
 
Purchaser Indemnitee: As defined in Section 6(a) hereof.
 
Registrable Shares: The Shares transferred to Go2Call pursuant to the Asset
Transfer Agreement and any Additional Shares issued pursuant to Section 2(a),
upon original issuance thereof, and at all times subsequent thereto, including
upon the transfer thereof by the original holder or any subsequent holder and
any shares or other securities issued in respect of such Registrable Shares by
reason of or in connection with any stock dividend, stock distribution, stock
split, purchase in any rights offering or in connection with any exchange for or
replacement of such Registrable Shares or any combination of shares,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Common Stock,
until, in the case of any such Shares or any such share or security issued in
respect thereof, the earliest to occur of (i) the date on which it has been
registered pursuant to the Securities Act and it has been disposed of in
accordance with the Registration Statement relating to it, (ii) the date on
which either it has been transferred pursuant to Rule 144 (or any similar
provision then in effect) or is saleable pursuant to Rule 144(k) promulgated by
the Commission pursuant to the Securities Act or (iii) the date on which it is
sold to the Company.
 
2

--------------------------------------------------------------------------------


 
Registration Default: As defined in Section 2(f) hereof.
 
Registration Expenses: Any and all expenses incident to the Company’s
performance of or compliance with this Agreement, including, without limitation:
(i) all Commission, securities exchange, NASD registration, listing, inclusion
and filing fees; (ii) all fees and expenses incurred in connection with
compliance with international, federal or state securities or blue sky laws
(including, without limitation, any registration, listing and filing fees and
fees and disbursements of counsel in connection with blue sky qualification of
any of the Registrable Shares and the preparation of a blue sky memorandum and
compliance with the rules of the NASD); (iii) all expenses in preparing or
assisting in preparing, word processing, duplicating, printing, delivering and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, certificates and any other documents relating to the
performance under and compliance with this Agreement; (iv) all fees and expenses
incurred in connection with the listing or inclusion of any of the Registrable
Shares on any securities exchange or The NASDAQ Stock Market, Inc.® pursuant to
Section 4(n) of this Agreement; (v) the fees and disbursements of counsel for
the Company and of the independent registered public accounting firm of the
Company (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to the performance of this
Agreement); (vi) reasonable fees and disbursements (up to a maximum of $10,000)
of Mayer, Brown, Rowe & Maw LLP, or one such other counsel, reasonably
acceptable to the Company, for the Holders, selected by the Holders holding a
majority of the Registrable Shares (such counsel, “Selling Holders’ Counsel”);
and (vii) any fees and disbursements customarily paid in issues and sales of
securities (including the fees and expenses of any experts retained by the
Company in connection with any Registration Statement); provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions, if any, relating to the sale or disposition of Registrable Shares
by a Holder.
 
Registration Statement: Any registration statement of the Company that covers
the resale of Registrable Shares pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such registration statement.
 
Restricted Period: As defined in Section 7 hereof.
 
3

--------------------------------------------------------------------------------


 
Rule 144: Rule 144 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
Rule 158: Rule 158 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
Rule 415: Rule 415 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
Rule 429: Rule 429 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
 
Shares: The shares of Common Stock being offered and sold pursuant to the terms
and conditions of the Asset Transfer Agreement.
 
Shelf Registration Statement: As defined in Section 2(a) hereof.
 
Suspension Event: As defined in Section 5(b) hereof.
 
Suspension Notice: As defined in Section 5(b) hereof.
 
Underwritten Offering: A sale of securities of the Company to an underwriter or
underwriters for re-offering to the public.
 
2.
Registration Rights

 
(a)   Mandatory Shelf Registration. As set forth in Section 4 hereof, the
Company agrees to file with the Commission as soon as reasonably practicable
following the date of this Agreement a shelf Registration Statement on Form S-3
or such other form under the Securities Act then available to the Company
providing for the resale of any Registrable Shares pursuant to Rule 415 from
time to time by the Holders (a “Shelf Registration Statement”). The Company
shall use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable. Any Shelf Registration Statement shall provide for the resale from
time to time, and pursuant to any method or combination of methods legally
available (including, without limitation, an Underwritten Offering, a direct
sale to purchasers or a sale through brokers or agents, which may include sales
over the internet) by the Holders of any and all Registrable Shares.
 
4

--------------------------------------------------------------------------------


 
If the Company has not filed the Shelf Registration Statement within 75 days
after the date of this Agreement (the “Filing Deadline”) (except because Go2Call
has not provided the necessary audited financials for the transferred assets as
required in Section 5.4 of the Asset Purchase Agreement prior to the Filing
Deadline), or if the SEC has not declared the Shelf Registration Statement to be
effective within 75 days of the date it is actually filed (the “Effectiveness
Deadline”), the Buyer shall issue to the Holder(s), as partial liquidated
damages, 30,000 additional shares of Common Stock for each 30 day period (pro
rated for partial 30 day periods) that passes after the Filing Deadline or the
Effectiveness Deadline. After this Shelf Registration Statement (the “Initial
Shelf Registration Statement”) has been declared effective, the Company shall
file an additional shelf registration statement (the “Additional Shelf
Registration Statement”) to cover the public resale of such additional shares of
common stock (“Additional Shares”). If the Additional Shelf Registration
Statement is not declared effective within 60 days of filing, the Buyer shall
pay to the Holder(s), on a weekly basis, $1,500 in cash for each day that passes
after the 60th day after the filing of the Additional Shelf Registration
Statement until the SEC declares the Additional Shelf Registration Statement to
be effective.
 
(b)    Company Registration. If the Company proposes to file a registration
statement on Form S-3 or such other form (other than on Form S-4 or Form S-8)
under the Securities Act providing for the public offering of shares of Common
Stock (the “Company Registration Statement”), the Company will notify in writing
each Holder of the filing, within the ten Business Days after the filing
thereof, and afford each Holder an opportunity by the time designated in the
notice to include in the Company Registration Statement all or any part of the
Registrable Shares then held by such Holder. Each Holder desiring to include in
the Company Registration Statement all or part of the Registrable Shares held by
such Holder shall, within 20 days after receipt of the above-described notice
from the Company, so notify the Company in writing, and in such notice shall
inform the Company of the number of Registrable Shares such Holder wishes to
include in the Company Registration Statement. Any election by any Holder to
include any Registrable Shares in the Company Registration Statement will not
affect the inclusion of such Registrable Shares in the Shelf Registration
Statement until such Registrable Shares have been sold under the Company
Registration Statement.
 
(i)    Right to Terminate Company Registration. The Company in its sole
discretion shall have the right to terminate or withdraw the Company
Registration Statement initiated by it referred to in this Section 2(b) prior to
the effectiveness of such registration whether or not any Holder has elected to
include Registrable Shares in such registration.
 
(ii)   Selection of Underwriter. The Company shall have the sole right to select
the managing underwriter(s) for its public offering, regardless of whether any
Registrable Securities are included in the Company Registration Statement or
otherwise.
 
(iii)         Shelf Registration not Impacted by Company Registration Statement.
The Company’s obligation to file the Shelf Registration Statement pursuant to
Section 2(a) hereof shall not be affected by the filing or effectiveness of the
Company Registration Statement.
 
5

--------------------------------------------------------------------------------


 
(c)    Issuer Free Writing Prospectus. The Company represents that any Issuer
Free Writing Prospectus prepared by it will not include any information that
conflicts with the information contained in any Registration Statement or the
related Prospectus and, any Issuer Free Writing Prospectus, when taken together
with the information in such Registration Statement and the related Prospectus,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(d)    Underwriting. The Company shall advise all Holders of the underwriter for
the Underwritten Offering proposed under the Company Registration Statement. The
right of any such Holder’s Registrable Shares to be included in the Company
Registration Statement pursuant to Section 2(b) shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Shares in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Shares through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter(s) selected for such underwriting and complete and
execute any questionnaires, powers of attorney, indemnities, custody agreements,
securities escrow agreements and other documents reasonably required under the
terms of such underwriting, and furnish to the Company such information as the
Company may reasonably request in writing for inclusion in the Registration
Statement; provided, however, that no Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder and such Holder’s intended method of distribution and any other
representation required by law or reasonably requested by the underwriters.
Notwithstanding any other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation on the number of shares to be included, then the managing
underwriter(s) may exclude shares (including Registrable Shares) from the
Company Registration Statement and Underwritten Offering, and any shares
included in such Company Registration Statement and Underwritten Offering shall
be allocated first, to the Company, second, to each of the Holders requesting
inclusion of their Registrable Shares in such Company Registration Statement (on
a pro rata basis based on the total number of Registrable Shares then held by
each such Holder who is requesting inclusion), and third, to other holders of
the Company’s capital stock with registration rights; provided, however, that
the number of Registrable Shares to be included in the Company Registration
Statement shall not be reduced unless all other securities of the Company held
by (i) officers, directors, other employees of the Company and consultants; and
(ii) other holders of the Company’s capital stock with registration rights that
are inferior (with respect to such reduction) to the registration rights of the
Holders set forth herein, are first entirely excluded from the underwriting and
registration.
 
By electing to include the Registrable Shares in the Company Registration
Statement, the Holder of such Registrable Shares shall be deemed to have agreed
not to effect any public sale or distribution of securities of the Company of
the same or similar class or classes of the securities included in the Company
Registration Statement or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during such periods as reasonably requested by the
representatives of the underwriters, if an Underwritten Offering, or by the
Company in any other registration.
 
6

--------------------------------------------------------------------------------


 
If any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the managing
underwriter(s), delivered at least 15 Business Days prior to the expected
effective date of the Company Registration Statement. Any Registrable Shares
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.
 
(e)    Expenses. The Company shall pay all Registration Expenses in connection
with the registration of the Registrable Shares pursuant to this Agreement. Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all discounts and commissions payable to
underwriters or brokers in connection with a registration of Registrable Shares
pursuant to this Agreement.
 
3.
Rule 144 Reporting

 
With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of the Registrable Shares to
the public without registration, the Company agrees to:
 
(a)    use commercially reasonable efforts to make and keep adequate current
public information available, as those terms are understood and defined in
Rule 144(c) at all times;
 
(b)    use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required to be filed by the
Company under the Securities Act and the Exchange Act;
 
(c)    so long as a Holder owns any Registrable Shares, to furnish to the Holder
promptly upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company, and (iii) such other reports and documents of the
Company, and take such further actions as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such Registrable Shares without registration; provided, however, that
the filing of any of the items listed in clauses (i) through (iii) with the
Commission shall constitute furnishing such items to the Holder.
 
4.
Registration Procedures

 
In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect or cause to be effected the registration of the
Registrable Shares under the Securities Act to permit the sale of such
Registrable Shares by the Holder or Holders in accordance with the Holder’s or
Holders’ intended method or methods of distribution, and the Company shall:
 
7

--------------------------------------------------------------------------------


 
(a)    notify the Holder(s) and Selling Holders’ Counsel, in writing, at least
five Business Days prior to filing a Registration Statement, of its intention to
file a Registration Statement with the Commission and, at least two Business
Days prior to filing, provide a copy of the Registration Statement to the
Holder(s) and Selling Holders’ Counsel for review and comment; prepare and file
with the Commission, as specified in this Agreement, a Registration
Statement(s), which Registration Statement(s) shall (i) comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the Commission to be filed therewith and
(ii) be reasonably acceptable to the Holder(s) and Selling Holders’ Counsel;
notify the Holder(s) and Selling Holders’ Counsel in writing, at least
five Business Days prior to filing of any amendment or supplement to such
Registration Statement and, at least two Business Days prior to filing, provide
a copy of such amendment or supplement to the Holder(s) and Selling Holders’
Counsel for review and comment; promptly following receipt from the Commission,
provide to the Holder(s) and Selling Holders’ Counsel copies of any comments
made by the staff of the Commission relating to such Registration Statement and
of the Company’s responses thereto for review and comment; and use its
commercially reasonable efforts to cause such Registration Statement to become
effective as soon as practicable after filing and to remain effective, subject
to Section 5 hereof, until the earlier of (i) such time as all Registrable
Shares covered thereby have been sold in accordance with the intended
distribution of such Registrable Shares, (ii) all of the Registrable Shares
covered by such Registration Statement are eligible for sale pursuant to Rule
144(k), or (iii) the second anniversary of the initial effective date of such
Registration Statement (subject to extension as provided in Section 5(c)
hereof); provided, however, that if the Company has an effective Shelf
Registration Statement on Form S-1 under the Securities Act and becomes eligible
to use Form S-3 or such other short-form registration statement form under the
Securities Act, the Company may, upon 30 Business Days prior written notice to
all Holders, register any Registrable Shares registered but not yet distributed
under the effective Shelf Registration Statement on such a short-form Shelf
Registration Statement and, once the short-form Shelf Registration Statement is
declared effective, de-register such shares under the previous Registration
Statement or transfer the filing fees from the previous Registration Statement
(such transfer pursuant to Rule 429, if applicable);
 
(b)    subject to Section 4(i) hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the period described in Section 4(a) hereof; (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act; and (iii) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;
 
(c)    furnish to the Holders, without charge, as many copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; the Company consents to the use of such Prospectus,
including each preliminary Prospectus, by the Holders, if any, in connection
with the offering and sale of the Registrable Shares covered by any such
Prospectus;
 
8

--------------------------------------------------------------------------------


 
(d)    use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Shares covered by a Registration
Statement shall reasonably request in writing, keep each such registration or
qualification or exemption effective during the period such Registration
Statement is required to be kept effective pursuant to Section 4(a) and do any
and all other acts and things that may be reasonably necessary to enable such
Holder to consummate the disposition in each such jurisdiction of such
Registrable Shares owned by such Holder; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(d), except as may be required by the Securities Act, or to register as
a broker or dealer in any jurisdiction, (ii) subject itself to taxation in any
such jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction;
 
(e)    use its commercially reasonable efforts to cause all Registrable Shares
covered by such Registration Statement to be registered and approved by such
other governmental agencies or authorities as may be necessary to enable the
Holders thereof to consummate the disposition of such Registrable Shares;
 
(f)    (i) notify each Holder promptly and, if requested by any Holder, confirm
such advice in writing (A) when a Registration Statement has become effective
and when any post-effective amendments and supplements thereto become effective,
(B) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (C) of any request by the
Commission or any other federal, state or foreign governmental authority for
(I) amendments or supplements to a Registration Statement or related Prospectus
or (II) additional information and (D) of the happening of any event during the
period a Registration Statement is effective as a result of which such
Registration Statement or the related Prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (which information shall be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) and (ii) at the request of any such Holder, promptly to furnish
to such Holder a reasonable number of copies of a supplement to or an amendment
of such Prospectus as may be necessary so that, as thereafter delivered to the
purchaser of such securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
 
(g)    make every reasonable effort to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending of the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;
 
(h)    upon written request, furnish to each requesting Holder of Registrable
Shares, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment or supplement thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested);
 
9

--------------------------------------------------------------------------------


 
(i)    except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(f)(i)(D) hereof, as promptly as practicable prepare
and file with the Commission a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
 
(j)    if requested by the representative of the underwriters, if any, or any
Holders of Registrable Shares being sold in connection with such offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the representative of the underwriters, if any, or such
Holders indicate relates to them or that they reasonably request be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment; provided, however, that the Company shall not be
required to prepare or file a Prospectus supplement or post-effective amendment
to name additional selling stockholders therein more than once in any 30-day
period;
 
(k)    in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish to the underwriters a signed counterpart, addressed to the
underwriters, of: (i) an opinion of counsel for the Company, dated the date of
each closing under the underwriting agreement, reasonably satisfactory to the
underwriters; and (ii) a “comfort” letter, dated the effective date of such
Registration Statement and the date of each closing under the underwriting
agreement, signed by the independent public accountants who have certified the
Company’s financial statements included in such Registration Statement, covering
substantially the same matters with respect to such Registration Statement (and
the Prospectus included therein) and with respect to events subsequent to the
date of such financial statements, as are customarily covered in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and such other financial matters as the underwriters may reasonably request;
 
(l)    enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement in customary form) and take all other action
in connection therewith in order to expedite or facilitate the distribution of
the Registrable Shares included in such Registration Statement and, in the case
of an Underwritten Offering, make representations and warranties to the
underwriters in such form and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same to the extent
customary if and when requested;
 
(m)   use its commercially reasonable efforts (including, without limitation,
seeking to cure any deficiencies cited by the exchange or market in the
Company’s listing or inclusion application) to list or include all Registrable
Shares on the NASDAQ Capital Market;
 
(n)    prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 4(a) hereof, the Company shall register the Registrable Shares under
the Exchange Act and shall maintain such registration through the effectiveness
period required by Section 4(a) hereof;
 
10

--------------------------------------------------------------------------------


 
(o)    (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, (ii) make generally
available to its shareholders, as soon as reasonably practicable, earnings
statements covering at least 12 months that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 (or any similar rule
promulgated under the Securities Act) thereunder, but in no event later than
90 days after the end of each fiscal year of the Company and (iii) not file any
Registration Statement or Prospectus or amendment or supplement to such
Registration Statement or Prospectus to which any Holder of Registrable Shares
covered by any Registration Statement shall have reasonably objected on the
grounds that such Registration Statement or Prospectus or amendment or
supplement does not comply in all material respects with the requirements of the
Securities Act, such Holder having been furnished with a copy thereof at least
two Business Days prior to the filing thereof;
 
(p)    provide and cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the effective date of such Registration Statement;
 
(q)    in connection with any sale or transfer of the Registrable Shares
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer being Registrable Shares, cooperate with
the Holders and the representative of the underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing the Registrable
Shares to be sold, which certificates shall not bear any restrictive transfer
legends and to enable such Registrable Shares to be in such denominations and
registered in such names as the representative of the underwriters, if any, or
the Holders may request;
 
(r)    provide to the Holder(s) and its representatives, the opportunity to
conduct due diligence, including, without limitation, an inquiry of the
Company’s financial and other records, and make available members of its
management for questions regarding information which the Holder(s) may request
in order to perform, in the reasonable opinion of Counsel to the Holder(s), an
effective due diligence investigation on its part in connection with a
Registration Statement or Prospectus; provided, however, that such records,
documents or information that the Company determines, in good faith, to be
confidential and so notifies such Holder(s) shall not be disclosed by the
Holder(s) unless (i) the disclosure of such records, documents or information is
necessary to avoid or correct a misstatement or omission in a Registration
Statement or Prospectus, (ii) the release of such records, documents or
information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, or (iii) such records, documents or information have
been generally made available to the public; and
 
(s)    upon effectiveness of the first Registration Statement filed under this
Agreement, take such actions and make such filings as are necessary to effect
the registration of the Common Stock under the Exchange Act simultaneously with
or immediately following the effectiveness of the Registration Statement.
 
11

--------------------------------------------------------------------------------


 
The Company may require the Holders to furnish to the Company such information
regarding the proposed distribution by such Holder of such Registrable Shares as
the Company may from time to time reasonably request in writing or as shall be
required to effect the registration of the Registrable Shares, and no Holder
shall be entitled to be named as a selling shareholder in any Registration
Statement and no Holder shall be entitled to use the Prospectus forming a part
thereof if such Holder does not provide such information to the Company. Each
Holder further agrees to furnish promptly to the Company in writing all
information required from time to time to make the information previously
furnished by such Holder not misleading.
 
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f)(i)(C)(I) or
4(f)(i)(D) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus or, in the event
that the conditions of Rule 172 under the Securities Act are satisfied, the
Holder receives notice from the Company that such a Prospectus has been filed
with the Commission. If so directed by the Company, such Holder will deliver to
the Company (at the expense of the Company) all copies in its possession, other
than permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.
 
5.
Black-Out Period

 
(a)    Subject to the provisions of this Section 5, following the effectiveness
of a Registration Statement (and the filings with any international, federal or
state securities commissions), the Company, by written notice to the Holders,
may direct the Holders to suspend sales of the Registrable Shares pursuant to a
Shelf Registration Statement on a single occasion only (but in no event for more
than an aggregate of 30 consecutive days), if the Board of Directors of the
Company shall have determined after the advice of counsel that, the sale of
Registrable Shares pursuant to the Shelf Registration Statement would require
disclosure of non-public material information not otherwise required to be
disclosed under applicable law. Upon the occurrence of any such suspension, the
Company shall use commercially reasonable efforts to cause the Registration
Statement to become effective or to promptly amend or supplement the
Registration Statement on a post-effective basis or to take such action as is
necessary to make resumed use of the Registration Statement compatible with the
Company’s best interests, as applicable, so as to permit the Holders to resume
sales of the Registrable Shares as soon as possible.
 
(b)    In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Shares and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing and the Company is using
commercially reasonable efforts and taking all reasonable steps to terminate
suspension of the use of the Registration Statement as promptly as possible. The
Holders shall not effect any sales of the Registrable Shares pursuant to such
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). If so directed by the Company, each Holder will
deliver to the Company (at the expense of the Company) all copies other than
permanent file copies then in such Holder’s possession of the Prospectus
covering the Registrable Shares at the time of receipt of the Suspension Notice.
The Holders may recommence effecting sales of the Registrable Shares pursuant to
the Registration Statement (or such filings) following further notice to such
effect (an “End of Suspension Notice”) from the Company, which End of Suspension
Notice shall be given by the Company to the Holders in the manner described
above promptly following the conclusion of any Suspension Event and its effect.
 
12

--------------------------------------------------------------------------------


 
(c)    Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice pursuant to this Section 5, the Company agrees
that it shall extend the period of time during which the applicable Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and copies of the supplemented or amended Prospectus
necessary to resume sales.
 
6.
Indemnification and Contribution

 
(a)    The Company agrees to indemnify and hold harmless (i) each Holder of
Registrable Shares and any underwriter (as determined in the Securities Act) for
such Holder, (ii) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) any such
Person described in clause (i) (any of the Persons referred to in this
clause (ii) being hereinafter referred to as a “Controlling Person”), and
(iii) the respective officers, directors, partners, employees, representatives
and agents of any such Person or any Controlling Person (any Person referred to
in clause (i), (ii) or (iii) above may hereinafter be referred to as a
“Purchaser Indemnitee”), to the fullest extent lawful, from and against any and
all losses, claims, damages, judgments, actions, out-of-pocket expenses, and
other liabilities (the “Liabilities”), including without limitation and as
incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing or defending any claim or action, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to any Purchaser Indemnitee, joint or
several, directly or indirectly related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment thereto), any
Prospectus (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus prepared by the Company (or any amendment or supplement thereto), or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (i) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the Company
or any underwriter in writing by such Purchaser Indemnitee expressly for use
therein, or (ii) any untrue statement or omission or alleged untrue statement or
omission if a copy of the Prospectus (as then amended or supplemented) was not
sent or given by or on behalf of any such Purchaser Indemnitee (including
pursuant to Rule 172 under the Securities Act) to the Person asserting such
Liabilities and the untrue statement or omission or alleged untrue statement or
omission was corrected in such Prospectus (as then amended or supplemented). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any claim, proceeding (including any governmental investigation),
or litigation of which it shall have become aware in connection with the matters
addressed by this Agreement which involves the Company or a Purchaser
Indemnitee. The indemnity provided for herein shall remain in full force and
effect regardless of any investigation made by or on behalf of any Purchaser
Indemnitee.
 
13

--------------------------------------------------------------------------------


 
(b)    In connection with any Registration Statement in which a Holder of
Registrable Shares is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, each Person who controls
the Company within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act and the respective partners, directors,
officers, members, representatives, employees and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Company to each Purchaser Indemnitee, but only with reference to untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in such
Registration Statement (or any amendment thereto), Prospectus (or any amendment
or supplement thereto), or Issuer Free Writing Prospectus (or any amendment or
supplement thereto). The liability of any Holder pursuant to this paragraph
shall in no event exceed the net proceeds received by such Holder from sales of
Registrable Shares pursuant to such Registration Statement (or any amendment
thereto), Prospectus (or any amendment or supplement thereto), Issuer Free
Writing Prospectus (or any amendment or supplement thereto) or any preliminary
Prospectus.
 
(c)    If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to Section 6(a) or 6(b)
above, such Person (the “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 6,
except to the extent the Indemnifying Party is materially prejudiced by the
failure to give notice), and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall pay the
reasonable fees and expenses actually incurred by such counsel related to such
proceeding. Notwithstanding the foregoing, in any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party,
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed in writing to the contrary, (ii) the Indemnifying Party failed within a
reasonable time after notice of commencement of the action to assume the defense
and employ counsel reasonably satisfactory to the Indemnified Party, (iii) the
Indemnifying Party and its counsel do not pursue the defense of such action or
(iv) the named parties to any such action (including any impleaded parties)
include both such Indemnified Party and Indemnifying Party, or any Affiliate of
the Indemnifying Party, and such Indemnified Party shall have been reasonably
advised by counsel that, either (A) there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party or such Affiliate of the Indemnifying Party which defenses
are not being involved on behalf of the Indemnified Party, or (B) a conflict may
exist between such Indemnified Party and the Indemnifying Party or such
Affiliate of the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to assume nor direct the defense of such action on behalf of
such Indemnified Party; it being understood, however, that the Indemnifying
Party shall not, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all such Indemnified Parties, which firm shall be designated in
writing by those Indemnified Parties who sold a majority of the Registrable
Shares sold by all such Indemnified Parties and any such separate firm for the
Company, the directors, the officers and such control Persons of the Company as
shall be designated in writing by the Company). The Indemnifying Party shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent or if there is a final judgment for the plaintiff, the Indemnifying
Party agrees to indemnify any Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.
 
14

--------------------------------------------------------------------------------


 
(d)    If the indemnification provided for in Sections 6(a) and 6(b) is for any
reason held to be unavailable to an Indemnified Party in respect of any
Liabilities referred to therein (other than by reason of the exceptions provided
therein) or is insufficient to hold harmless a party indemnified thereunder,
then each Indemnifying Party under such paragraphs, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Liabilities (i) in such proportion as
is appropriate to reflect the relative benefits of the Indemnified Party on the
one hand and the Indemnifying Party(ies) on the other in connection with the
statements or omissions that resulted in such Liabilities, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Party(ies) and the Indemnified Party, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and any
Purchaser Indemnitees on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by such Purchaser Indemnitees and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
(e)    The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if such
Indemnified Parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d) above. The amount paid or payable by
an Indemnified Party as a result of any Liabilities referred to Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
the net proceeds received by such Purchaser Indemnitee from sales of Registrable
Shares exceeds the amount of any damages that such Purchaser Indemnitee has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. For purposes of this Section 6, each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act) a Holder of Registrable Shares shall
have the same rights to contribution as such Holder, as the case may be, and
each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act) the Company, and each
officer, director, partner, employee, representative, agent or manager of the
Company shall have the same rights to contribution as the Company. Any party
entitled to contribution will, promptly after receipt of notice of commencement
of any action, suit or proceeding against such party in respect of which a claim
for contribution may be made against another party or parties, notify each party
or parties from whom contribution may be sought, but the omission to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 6 or otherwise, except to the extent that any party is materially
prejudiced by the failure to give notice. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
 
15

--------------------------------------------------------------------------------


 
(f)    The indemnity and contribution agreements contained in this Section 6
will be in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties referred to above. The Purchaser
Indemnitee’s obligations to contribute pursuant to this Section 6 are several in
proportion to the respective number of Shares sold by each of the Purchaser
Indemnitees hereunder and not joint.
 
7.
Termination of the Company’s Obligation

 
The Company shall have no registration obligation pursuant to this Agreement
with respect to any Registrable Shares proposed to be sold by a Holder in a
registration pursuant to this Agreement if, in the opinion of counsel to the
Company, all such Registrable Shares proposed to be sold by a Holder may be sold
in a three month period without registration under the Securities Act pursuant
to Rule 144 under the Securities Act.
 
8.
Limitations on Subsequent Registration Rights

 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of Holders beneficially owning not less than a majority of
the then outstanding Registrable Shares (provided, however, that for purposes of
this Section 8, Registrable Shares that are owned, directly or indirectly, by an
Affiliate of the Company shall not be deemed to be outstanding), enter into any
agreement with any holder or prospective holder of any securities of the Company
that would allow such holder or prospective holder to include such securities in
any Registration Statement filed pursuant to the terms hereof, unless, under the
terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of its
securities will not reduce the amount of Registrable Shares of the Holders that
is included.
 
16

--------------------------------------------------------------------------------


 
9.
Miscellaneous

 
(a)    Remedies. In the event of a breach by the Company of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Subject to Section 6, the Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of any of the provisions of this Agreement and hereby further agree that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate.
 
(b)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Holders beneficially
owning not less than a majority of the then outstanding Registrable Shares;
provided, however, that for purposes of this Section 9(b), Registrable Shares
that are owned, directly or indirectly, by an Affiliate of the Company shall not
be deemed to be outstanding. No amendment shall be deemed effective unless it
applies uniformly to all Holders. Notwithstanding the foregoing, a waiver or
consent to or departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of a Holder whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders may be given by
such Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.
 
(c)    Notices. All notices and other communications, provided for or permitted
hereunder, shall be made in writing and delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram:
 
(i)    if to a Holder, at the most current address given by the transfer agent
and registrar of the Shares to the Company; and
 
(ii)   if to the Company at the offices of the Company at deltathree, inc.,
Attention: Eugene Serban, General Counsel, 75 Broad Street, New York, New York
10004.
 
(d)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto, the
persons listed on the Closing Share Schedule as defined in section 4.3(b) of the
Asset Transfer Agreement, and also, without limitation and without the need for
an express assignment or assumption, any subsequent Holders. The Company agrees
that the Holders, including the persons listed on the Closing Share Schedule,
shall be third party beneficiaries to the agreements made hereunder by Go2Call
and the Company, and each Holder shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights hereunder; provided, however, that such Holder fulfills all
of its obligations hereunder.
 
17

--------------------------------------------------------------------------------


 
(e)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(g)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE COURT IN THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING IN NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(h)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(i)    Entire Agreement. This Agreement, together with the Asset Transfer
Agreement, is intended by the parties hereto as a final expression of their
agreement, and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.
 
(j)    Registrable Shares Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Shares
is required hereunder, Registrable Shares held by the Company or its Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
 
18

--------------------------------------------------------------------------------


 
(k)    Adjustment for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of shares, then upon the occurrence of any
subdivision, combination, or stock dividend of such shares, the specific number
of shares so referenced in this Agreement shall automatically be proportionally
adjusted to reflect the effect on the outstanding shares of such class or series
of stock by such subdivision, combination, or stock dividend.
 
(l)    Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Asset Transfer Agreement. The indemnification
and contribution obligations under Section 6 of this Agreement shall survive the
termination of the Company’s obligations under Section 2 of this Agreement.
 
 [Signature page follows]
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

       
DELTATHREE, INC.
 
   
   
    By:  
/s/ SHIMMEY ZIMELS
 

--------------------------------------------------------------------------------

Name: SHIMMEY ZIMELS
Title: PRESIDENT AND CEO
   

 

       
GO2CALL.COM, INC.
 
   
   
    By:  
/s/ JOHN A. NIX JR.
 

--------------------------------------------------------------------------------

Name: JOHN A. NIX JR.
Title: CORPORATE SECRETARY
   

 
20

--------------------------------------------------------------------------------

